Carney v Carney (2018 NY Slip Op 02035)





Carney v Carney


2018 NY Slip Op 02035


Decided on March 23, 2018


Appellate Division, Fourth Department


, J.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


19 CA 17-01229

[*1]JUN W. CARNEY, PLAINTIFF-RESPONDENT,
vPATRICK J. CARNEY, DEFENDANT-APPELLANT. TIMOTHY P. DONAHER, APPELLANT. (APPEAL NO. 2.) 


HARRIS BEACH PLLC, PITTSFORD (SVETLANA K. IVY OF COUNSEL), FOR DEFENDANT-APPELLANT AND APPELLANT.
MICHAEL STEINBERG, ROCHESTER, FOR PLAINTIFF-RESPONDENT.
CHIEF DEFENDERS ASSOCIATION OF NEW YORK, ALBANY (JAMES A. HOBBS OF COUNSEL), AND THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO, FOR CHIEF DEFENDERS ASSOCIATION OF NEW YORK, AMICI CURIAE. 


It is hereby ORDERED that said appeal insofar as taken by Timothy P. Donaher is unanimously dismissed and the order is vacated on the law without costs.
	Same opinion as in Carney v Carney ([appeal No. 1] — AD3d — [Mar. 23, 2018] [4th Dept 2018]).
Entered: March 23, 2018
Mark W. Bennett
Clerk of the Court